Citation Nr: 1122554	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  08-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a left testicular condition, including left hydrocele.

2. Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and M.Q.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to November 2005.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from          a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which in pertinent part, denied  service connection for a left hydrocele. The Board now characterizes this issue      as one for service connection for a left testicular condition, in light of the additional applicable medical diagnosis beyond the one problem of the left hydrocele.       There is no detriment which inures to the Veteran in this characterization at the appellate level, given that the Board will remand the claim for further RO development and consideration. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

During the pendency of this case, the RO has granted other claims then on appeal for service connection for lumbosacral strain, and for tinnitus. Also granted in a subsequent rating action was service connection for major depressive disorder, which by a July 2009 statement the Veteran indicated resolved his prior outstanding claim for service connection for posttraumatic stress disorder (PTSD). By that same correspondence, the Veteran further withdrew from consideration a claim for service connection for a right knee disorder; hence, that matter too is no longer before the Board on appeal. See 38 C.F.R. § 20.204 (2010). 

Thereafter, by a February 2011 Supplemental Statement of the Case (SSOC) the RO designated amongst the issues on appeal the matter of SMC based on loss of use of a creative organ. While not technically appealed to the Board via the formal appellate process (see 38 C.F.R. § 20.200), the issue of SMC is essentially an ancillary issue to the matter already on appeal of service connection for a left testicular condition, as it represents a potential award of greater monthly compensation premised upon any grant of service connection for the underlying claimed condition. The Board therefore accepts this issue as a claim presently on appeal. 

The record furthermore indicates that in July 2009, a hearing was held before a Decision Review Officer (DRO) at the RO. Thereafter, in April 2011, the Veteran and a friend testified during a Travel Board hearing before the undersigned       Acting Veterans Law Judge (VLJ). Transcripts of these proceedings are of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2)  the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the VLJ and DRO noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ and DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

REMAND

Unfortunately, there is further development of the record required before the Board may issue a decision in this matter.

As previously denoted, the Board has expanded the claim for service connection on appeal to encompass any left testicular condition, not limited to left hydrocele.   This is consistent with the Veteran's original claim for service connection for              "a lump above the left testicle." Though the March 2007 RO rating decision on appeal adjudicated the claim as service connection for left hydrocele, this should not be determinative when it is readily apparent that several treating physicians diagnosed the actual problem as a left varicocele. In this regard, an April 2006 VA ultrasound study revealed bilateral varicoceles, the left side the larger. A June 2006 VA urology consult also identified bilateral varicoceles, worse on the right side.

Consequently, the Board henceforth reviews the medical evidence from the standpoint of whether it addresses the complete extent of the pathology found as the possible basis for service connection.

The Veteran underwent an October 2009 VA Compensation and Pension examination of the genitourinary system to evaluate him for a claimed hydrocele. The diagnosis reached after a medical history review and exam was of trace bilateral hydroceles on ultrasound. The VA examiner reached the conclusion that it was not at least as likely as not that the left-sided hydrocele occurred with specific tasks that the Veteran did in the military, the rationale being that hydroceles are not specifically known to be related to heavy lifting or vigorous activities. Hydroceles were known to result from testicular area infections/inflammation or trauma, however it was not known if the Veteran had any problems with these.

While certainly salient to the issue on appeal, the foregoing opinion regrettably  does not address the full diagnostic picture to this point. The VA examination appears from its inception to have been limited in scope to evaluation for a left hydrocele. Accordingly, the Board sees fit to return this case to the October 2009 VA examiner for a supplemental opinion regarding whether the condition of a         left varicocele as well may have been causally related to the Veteran's strenuous occupational duties as an aircraft mechanic during his service. See 38 U.S.C.A.         § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).   

There is also on appeal the matter of entitlement to SMC based on loss of use of a creative organ. The Board finds that such claim is "inextricably intertwined" with the issue of service connection for a left varicocele, and the disposition of the service connection claim must therefore be deferred pending resolving the preliminary matter. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should return the claims folder to the  VA examiner who conducted the VA genitourinary examination of October 2009, and request a supplemental opinion. The VA examiner should address whether the Veteran's diagnosed condition of a left varicocele          (as initially reflected in an April 2006 VA ultrasound study) is at least as likely as not (i.e., 50 percent or greater probability) etiologically related to an incident of           the Veteran's service, based upon the Veteran's description of strenuous occupational duties and lifting heavy objects in the capacity of an aircraft mechanic during military service.

If the October 2009 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the etiology of the disability claimed.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claims for service connection for a left testicular condition, and for SMC based on loss of use of a creative organ, in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).






